Title: To John Adams from Benjamin Waterhouse, 8 July 1811
From: Waterhouse, Benjamin
To: Adams, John



Dear Sir,
Cambridge 8th. July 1811—

I recvd. your letter of the 5th, with pleasure & read it with satisfaction, as I always do, because I understand your politics, and because I see in them one uniform & everlasting principle that does not bend to the fashions & caprices of the day—Foolish people have cried out—“Mr Adams has changed his politics; he is no longer a federalist, but is changed to a republican.” I have as constantly replied, that I know of no man in the country who has changed less.
I am glad that you are perusing the writings of Mr. Smith, and I wish the public could be instructed by your opinion of them. As to Mr. Pickering’s publications, they cease to be interesting to any one, even of his own party. Since they appeared, I conversed with Mr. S. Dexter respecting the conduct of Pickering. He condemns him altogether. He said that the President ought to have dismissed him for intriguing with the Senators against him; and he supposed that you had beside other reasons. He then related to me your efforts to give this resentful man a comfortable living in the station of a Judge, but that it was concluded by others that the Colonel was not quite adequate to the station of a Judge. Dexter spoke with indignation of the conduct of P. towards you. This able lawyer has such a bright streak of Republicanism in his character, that he is no great favorite with the Junto. These people are more gratified with this publication of Smiths, than with the numbers of the Colonel, which last have struggled through their newspapers with great difficulty. The party was ashamed of his taking up the cudgels in favour of the Little-Beef.
What I long to see, above all things is an exposition of what I call the Hamiltonian conspiracy. Whether I am perfectly correct I know not, but my general idea is this. The British party, or Tories, have long contemplated a separation of the States, & a formation of a Northern confederacy, the end and aim of which was is to be opposition to France & to the Southern States, and a sort of alliance with England. Old England was to hold one end of the golden chain of commerce, & Newfoundland the other, while the Devil and Bonaparte were to take our Southern brethren. Fisher Ames gave a toast in a certain assemblage several years ago indicating Hamilton as the military leader of this Kingdom of the North. His sentiment was to this effect.—Alexr. H——. may we not speedily want his great military & political talents, but when we do, may we have them. When Burr shot Hamilton, it was not Brutus killing Caesar in the Senate-house; but it was killing him before he passed the Rubicon. Hence the anguish, the deep anguish of Geo. C——t & company at their Caesar’s death. Whether his plan of 50,000 foot & 10,000 horse was not a part of the scheme is a question I am not able to answer; but certain I am that their extreme disappointment at his death, which amounted to an agony could not have arisen from a mere personal feeling, nor for the loss of his financeering talents. This intriguing West Indian saw in the same city one man who watched his motions, & who was capable of counteracting his plans, & the designs of his party; and this man he tried to destroy by the poisoned arrows of calumny, but (providentially for us) was destroyed himself, and with him fell, for that time, the hope of the Northern Confederacy.—Hence we may account for his bust staring us in the face in the entries of some of our professors & clergymen! Washington himself is not spoken of in such terms of deep respect as is this New York lawyer! and your animadversions upon him in your printed correspondence created more disagreeable sensations than if you had spoken as much against Washington. How is all this to be accounted for, if it were not for the loss of their contemplated military leader? Two years ago, when they brought forth their famous Resolutions in the Legislature, & when Gore talked so boldly of waring with France, Hamilton’s death was again a melancholly subject of deep lamentation among the leaders of the party, and the seperation of the States & a Northern confederacy was again alluded to, in private circles & “assemblages.” They then began again “to speak daggers;” and it was observed that they brought forward & caressed General Brooks, of this neighbourhood, & toasted him at a dinner they have in honor of the Spanish Patriots; but they found that the General had grown old very fast, & was spiritless, so that we have heard no more of him at their solemn feasts. All these things, and a hundred other little things, such as half uttered wishes & sentences, convince me that the party have been looking anxiously around for a military man, as near like unto Alexr. Hamilton as possible, but they can find none. They can raise their eyes to nothing higher in Massachusetts than Captn. L—— and Captn. D——l. S—r.—t! Men “full of sound & fury.” Some of them have avowed that they looked to H. as the saviour of the country; but that now, there may be a dozen as good as he, but alas! there is not one, with his reputation! So that unless they invite back & forgive Aaron Burr, the South & the North will not be divided immediately.
Now Sir, have I been dreaming or writing romance, or true history, collected from their own words & actions? I am firmly of opinion that there are in—two or three hundred of the assemblage on the verge of bankrupcy, & who would enlist, under Cataline, had Cataline the confidence to beat up for volunteers. I suspect that the Governor has a similar idea, and I guess that the President & he view objects through the same glass, & in the same light; but am doubtful if the council ever had a peep through it. Walsh has taken up the odious business of Ames, that of rendering us contemptable in our own eyes, & of magnifying & glorifying modern Babylon the city of the Great King, while most of the clergy are like the ancient Augurs muttering to the people just what their masters dictate, & several of these in Boston & its vicinity will group in the guts of beast for hire. Now unless I am, like J.L. politically mad, I can trace all these things up to the Hamiltonian conspiracy that destroyed the federal administration. If these things be truths ought they not to be told to the people, instead of amusing them with the Berlin & Milan decrees, & orders of council? Ought not the people of this State to be told that their chief J—— is in league against their liberties, against their constitution? And ought they not to be told that a war with England is the only remedy against the evil, and against a greater one, a war among ourselves?—Thus has the spirit moved me;—and if I do not seal it up, & send it off to the posthouse, I shall do with it as I hope you will burn it yours as ever

B Waterhouse
    All the Boston seat; the whole federal force was exerted to pass an accommodating bankrupt act 

